                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION

JEREMY NATHANIEL WILLIAMS,                        )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           CV 119-165
                                                  )
LATASHA HARRIS and WARDEN                         )
EDWARD PAILBEN,                                   )
                                                  )
               Defendants.                        )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff, incarcerated at Augusta State Medical Prison (“ASMP”) in Grovetown,

Georgia, brought the above-captioned case pursuant to 42 U.S.C. § 1983. Because he is

proceeding in forma pauperis (“IFP”), Plaintiff’s complaint must be screened to protect potential

defendants. Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir. 1984); Al-Amin v. Donald, 165

F. App’x 733, 736 (11th Cir. 2006) (per curiam).

I.     SCREENING OF THE COMPLAINT

       A.      BACKGROUND

       Plaintiff names as Defendants: (1) Latasha Harris, Unit Manager; and (2) Warden

Edward Pailben. (Doc. no. 1, pp. 1, 4.) Taking all of Plaintiff’s factual allegations as true, as the

Court must for purposes of the present screening, the facts are as follows.

       In October 2018, prison officials placed Plaintiff in handcuffs while he was on suicide

watch for attempting to flood his cell. (Id. at 5.) Prison officials attempted to retrieve the
handcuffs, but Plaintiff refused. (Id.) In response, Unit Manager Harris instructed Cert Team

Officer Smith to spray Plaintiff with an unspecified substance. (Id.) Plaintiff’s hands were still

behind his back while Officer Smith sprayed Plaintiff. (Id.) Plaintiff states he was not “acting

up at the time.” (Id.)

       After the incident where Plaintiff was sprayed, Plaintiff stayed in Cell 313 for a month

without running water. (Id.) His toilet was full of excrement, and Officer Taylor would have to

pour a bucket full of water to flush the toilet. (Id.) Plaintiff states Unit Manager Harris caused

this because she would not let Plaintiff have running water. (Id.) Plaintiff further states he was

left in a cell without a mattress for a month because Unit Manager Harris would not let Plaintiff

have one. (Id.)     Plaintiff seeks $30,000 in compensatory damages and $30,000 in punitive

damages from each Defendant. (Id. at 6.)

       B.      DISCUSSION

               1.        Legal Standard for Screening

       The complaint or any portion thereof may be dismissed if it is frivolous, malicious, or

fails to state a claim upon which relief may be granted, or if it seeks monetary relief from a

defendant who is immune to such relief. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). A

claim is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams,

490 U.S. 319, 327 (1989). “Failure to state a claim under § 1915(e)(2)(B)(ii) is governed by

the same standard as dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6).”

Wilkerson v. H & S, Inc., 366 F. App’x 49, 51 (11th Cir. 2010) (citing Mitchell v. Farcass,

112 F.3d 1483, 1490 (11th Cir. 1997)).


                                                2
       To avoid dismissal for failure to state a claim upon which relief can be granted, the

allegations in the complaint must “state a claim for relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

That is, “[f]actual allegations must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. While Rule 8(a) of the Federal Rules of Civil Procedure

does not require detailed factual allegations, “it demands more than an unadorned, the

defendant unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A complaint is

insufficient if it “offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of

a cause of action,’” or if it “tenders ‘naked assertions’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 555, 557). In short, the complaint must

provide a “‘plain statement’ possess[ing] enough heft to ‘sho[w] that the pleader is entitled to

relief.’” Twombly, 550 U.S. at 557 (quoting Fed. R. Civ. P. 8(a)(2)).

       Finally, the court affords a liberal construction to a pro se litigant’s pleadings, holding

them to a more lenient standard than those drafted by an attorney. Haines v. Kerner, 404

U.S. 519, 520 (1972); Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, this liberal

construction does not mean that the court has a duty to re-write the complaint. Snow v.

DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006).

              2.      Plaintiff Fails to State a Claim Against Warden Edward Pailben

       The Eleventh Circuit has held that a district court properly dismisses a defendant where a

plaintiff fails to state any allegations that associate the defendant with the purported
                                             3
constitutional violation. Douglas v. Yates, 535 F.3d 1316, 1321-22 (11th Cir. 2008) (“While we

do not require technical niceties in pleading, we must demand that the complaint state with some

minimal particularity how overt acts of the defendant caused a legal wrong.”). Plaintiff alleges

no facts regarding Warden Edward Pailben or connecting him to the events alleged to have

occurred. Therefore, Plaintiff fails to state a claim against Warden Edward Pailben.

II.    CONCLUSION

       For the reasons set forth above, the Court REPORTS and RECOMMENDS

Plaintiff’s claims against Warden Edward Pailben be DISMISSED for failure to state a

claim, and Warden Edward Pailben be DISMISSED from this case. In a companion Order,

the Court has allowed Plaintiff’s Eighth Amendment claims for excessive force and

conditions of confinement against Unit Manager Harris.

       SO REPORTED and RECOMMENDED this 18th day of October, 2019, at Augusta,

Georgia.




                                                4
